David Waterhouse or his Lawfull Attourny plaint. agt John Vsher Deft in an action of the case for witholding the Summe of two hundred and Forty pounds currant mony of New-England being the Forfiture of an Obligation under his hand & Seale bearing date January. 31° 1676. with all due damages etc. . . . The Jury . . . found for the plaint. two hundred & Forty pound mony forfiture of the bond & costs of Court: Vpon request of the Deft the Court having heard both parties (the plaint, acknowledging the receipt of One hundred and twenty pounds), chancered this Forfiture to thirty pounds mony the full remainder of the condition of sd Obligation & costs of Court, thirty four Shillings & 3d